Title: To Thomas Jefferson from J. Phillipe Reibelt, 24 August 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            
                            
                                Unique fidel Conservateur des
                            droits de l’homme!
                            Balt. le 24 Aout 1806.
                        
                        Je fus renversè 3 foix dans les stages, dans les quels je suis retournè— Les suites—dont je donne detail a
                            Mr. Randolph en etoient si facheuses pour Moi, qu’il m’a etè impossible, de m’arrêter a la Ville federale (ou Nous somes
                            arrivès apres les 8 et partis a 9 heures) et de m’y presenter au Ministre de la Guerre, comme je me l’avois proposè.— Je
                            dois donc le faire par ecrit.
                        Je lui dirais dans une Lettre officielle, sans lui parler des Motifs qui m’y ont forcès, que je suis venu ici
                            pour prendre ma famille, et que je retournerois avec le premier batiment; Et je lui demanderais dans une autre Lettre
                            priveè, si—et quand il fera etablir un Magazin Indien au poste de Wachita, de m’en confier l’agence, c’est a dire, de me
                            transferer du poste de Natchitoches a celui de Wachita
                        Je Vous en presente la même Instance puisque en dernier lieu au Moins tout depend de Votre Aprobation. Mon
                            Motif principal est, qu’a Wachita—je pourrois par des Conexions amicales de Balt. a la N. Orleans, acquerir a des
                            Conditions tres Convenables a ma Situation l’habitation (bonne et belle) de Mr. Danemour, et parconsequent remettre ma
                            famille incessament dans une existence independante pour le Cas ou je viendrais a Mourir. Un Motif secondaire, çependant
                            assez fort, est la difference de l’Eau a boire de Natchitoches et de Wachita.
                        Je sais bien, que l’Esprit du President des E.U. ne doit et ne peut pas—en regle—s’occuper de çes details;
                            mais je ne puis pas douter non plus, que le Coeur du Philosophe de Monticello—ne voudroit pas,
                            pour accorder une Graçe aussi essentielle a un père des 5 enfans d’une Mère si interessante par Son Sort extraordinaire—en faire çette fois çi une exception, comme il a deja eû—au Milieu des affaires d’etat les plus difficiles et les plus
                            importantes—la bontè d’en faire une, lorsqu’il etoit question, de me nommer pour Natchitoches.
                        J’ose—par cette même douce persuasion—ajouter une autre demande, savoir çelle: puisque les salaires a la
                            Louisiane, ne sont, comme vous savez, point proportionès a la Charitè enorme de tout çe, qu’il faut prendre hors de son
                            Champ de Maïs, de Son Jardin, et de Sa basse côur (a Natchitoches et au Wachita p. E. a 200 pour 100 plus qu’ici en
                            detail), de me conferer pour me faciliter mon retablissement economique, en même tems la place de: Receiver of publ.
                            Monies for the West. District of the territory of Orleans. Elle seroit, il me paroit, compatible au Moins avec l’Agence
                            Indienne àu Wachita, et je trouverois maintenant facilement la Caution necessaire ou ici ou a la N. Orleans. Il y a la
                            plusieurs Citoyens, qui reunissent deux emplois, au reste je ne pourrois Conserver ni l’un ni l’autre au dela de quelques
                            Anneès, parceque je m’appercois, que ma Vüe, mon Ouï, et ma Memoire s’affaiblissent depuis peu de jour en jour.
                        Je Vous ai ecrit de la N. Orleans, pour un brevet de Cadet a l’armeè de terre des E.U, pour mon fils ainè; et
                            vous en ai representè mes Motifs, dont le principal est, que je pense, que dans un tel pays
                            frontier, comme la Louisiane, tout homme devroit servir pendant sa Jeunesse dans l’armeè regulière, afin, qu’il puisse
                            etre par la a son Age avancè, reellement utile dans la Milice. Voulez vous me permettre que je
                            m’adresse pour çela officiellement au Ministre de la Guere?
                        C’est avec beaucoup de repugnance, que, forcè par les Circonstances, que Vous connoissez, je Vous presente
                            des tels petites; Mon attachement pour Vous, qui se date de Votre Revolution, et de mes etudes aux Universites en
                            Germanie, qui parconsequent n’a pas commence par l’interet, en prend çependant un air interessè, et
                            çela m’est extremement sensible.
                        Mr. Geanty, etant sur le point de faire un Voyage a l’Isle de St. Lucie, ayant deja emballè tous ses papiers
                            et envoyè a Philadelphie, n’a pas pû me repondre a la question relat. au belier &c. J’ai donc pris le partie,
                            d’ecrire a çe Sujet a Mr. Fontaine a NewYorck, l’ami de Mr. Montgolfier, et l’ai priè, de repondre a Vous directement, parceque je ne sais pas exactement combien de tems je serais
                            encore içi.
                        Je compte de me re-embarquer, avec ma famille pour la N. Orleans sur un batiment, qui fera voile au plus
                            tard, a ce que le Capitaine dit, vers le 15 du Mois prochain.
                        Mon Epouse, qui ne possede rien de plus pretriux, que
                            la Lettre, que Vous lui avez fait la Grace de lui ecrire l’octobre dernier, Vous prie, de ne la jamais priver de Votre
                            protection, elle m’assure que, c’est sa principale Consolation. 
                  Daignez d’agreer nos profonds hommages, les plus sinceres,
                            qu’un Couple Republicain puisse offrir au seul Chef de çes principes et sentimens, pour les quels il a tout sacrifiè.
                        
                            Reibelt
                            
                        
                        
                            Si ces deux places ne sont point Compatibles, et que celle de: Receiver &c donne le même salaire
                                et la permission de vivre en Campagne, je la prefererais seule, parceque je sais mieux
                                    recevoir et garder l’argent que Marchandises, et
                                particulierement Pelletries. Je m’adresserais pour cela, comme il le faut sans doute, au Ministre des Finançes, mais
                                pas avant votre permission prealable, parceque je ne voudrois pas pour tout prix du Monde, faire le moindre pas
                                quelconque, qui puisse Vous deplaire soit comme particulier soit comme Chef de l’Etat—
                        
                    